Exhibit 10.6

 

ARKANSAS BEST CORPORATION

 

EXECUTIVE OFFICER

ANNUAL INCENTIVE COMPENSATION PLAN

As Established Effective January 1, 2005

 

SECTION 1. ESTABLISHMENT AND PURPOSE

 

1.1  ESTABLISHMENT OF THE PLAN

 

Arkansas Best Corporation, a Delaware corporation, hereby establishes an annual
incentive compensation plan to be known as the “Executive Officer Annual
Incentive Compensation Plan” (the “Plan”), as set forth in this document. The
Plan permits annual cash awards to Executive Officers of the Company and
Subsidiaries, based on the achievement of pre-established performance goals. The
Plan shall become effective as of January 1, 2005 (the “Effective Date”) and
shall remain in effect until terminated as provided in Section 11 herein.

 

1.2  PURPOSE

 

The purposes of the Plan are to: (a) retain and attract qualified individuals by
rewarding those practices which enhance the financial performance of the
Company; (b) encourage teamwork among Executive Officers in various segments of
the Company; (c) reward performance with pay that varies in relation to the
extent to which the pre-established goals are achieved; and (d) ensure that the
compensation paid under this Plan qualifies for the “performance based
compensation” exemption under Code Section 162(m).

 

SECTION 2. DEFINITIONS

 

The following terms shall have the meanings set forth below whenever used in
this document and, when the defined meaning is intended, the term is
capitalized:

 

2.1  “ABC” means Arkansas Best Corporation.

 

2.2  “BASE SALARY” means, as to any specific Plan Year, an Executive Officer’s
base salary paid in the fiscal year for which the annual incentive is earned.
Base salary shall not be reduced by any voluntary salary reductions or any
salary reduction contributions made to any salary reduction plan, defined
contribution plan or other deferred compensation plans of the Company.

 

2.3  “BOARD” OR “BOARD OF DIRECTORS” means the ABC Board of Directors.

 

2.4  “CHANGE IN CONTROL” means, unless the Committee or the Board provides
otherwise, the occurrence of any of the following events:

 

(i)       The acquisition by any individual, entity or group (within the meaning
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either
(i) the then outstanding Shares (the “Outstanding Company Common Stock”) or
(ii) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions will not constitute a Change
in Control: (A) any acquisition directly from the Company, (B) any acquisition
by the Company, (C) any acquisition by any employee

 

--------------------------------------------------------------------------------


 

benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction that constitutes a Merger of Equals as defined in
subsection (iii) of this Section 2(d).

 

(ii)      In any 12-month period, the individuals who, as of the beginning of
the 12-month period, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board of Directors; provided,
however, that any individual becoming a director subsequent to the Effective
Date whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board will be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors.

 

(iii)     Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries (each, a “Business Combination”), in each case, unless such
Business Combination constitutes a Merger of Equals. A Business Combination will
constitute a “Merger of Equals” if, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) (the “Resulting
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding the Resulting Corporation and its affiliates or any employee
benefit plan [or related trust] of the Resulting Corporation and its affiliates)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then-outstanding shares of common stock of the Resulting Corporation or the
combined voting power of the then outstanding voting securities of the Resulting
Corporation except to the extent that such ownership existed with respect to the
Company prior to the Business Combination, and (C) at least a majority of the
members of the board of directors of the Resulting Corporation (the “Resulting
Board”) were members of the Incumbent Board at the time of the execution of the
initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or

 

(iv)     The sale or other disposition of all or substantially all of the assets
of the Company to any Person, other than a transfer to (A) any corporation or
other Person of which a majority of its voting power or its voting equity
securities or equity interest is owned, directly or indirectly, by the Company
or (B) any corporation pursuant to a transaction that constitutes a Merger of
Equals as defined in subsection (iii) of this Section 2(d).

 

(v)      A complete liquidation or dissolution of the Company.

 

Notwithstanding anything herein to the contrary, in no event shall amounts in
respect of Awards that, as determined by the Committee in its sole discretion,
provide for the deferral of compensation, be distributed upon a Change in
Control prior to the occurrence of either a “change in the ownership or
effective control” of the Company or in the “ownership of a substantial portion
of the assets” of the Company within the meanings ascribed to such terms in
Treasury Department regulations or other guidance issued under Section 409A of
the Code.”

 

2.5  “CODE” means the Internal Revenue Code of 1986, as amended.

 

--------------------------------------------------------------------------------


 

2.6  “COMMITTEE” means a committee of two (2) or more individuals, all of whom
shall be “outside directors” within the meaning of the regulations under Code
Section 162(m), appointed by the Board to administer the Plan, pursuant to
Section 3 herein.

 

2.7  “COMPANY” means Arkansas Best Corporation, a Delaware corporation,
(including, as appropriate, any and all Subsidiaries) and any successor thereto.

 

2.8  “DISABILITY” means a physical or mental condition resulting from bodily
injury, disease or mental disorder, which constitutes a disability under the
terms of the Company’s Short Term Disability Policy.

 

2.9  “EFFECTIVE DATE” means the date the Plan becomes effective, as set forth in
Section 1.1 herein.

 

2.10  “EMPLOYEE” means a full-time, salaried employee of the Company or a
Subsidiary.

 

2.11  “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

2.12  “EXECUTIVE OFFICER” means an Employee who, as of the last day of the
applicable Plan Year, is covered by the compensation limitations of Code
Section 162(m) or the regulations issued thereunder.

 

2.13  “FINAL AWARD” means the actual award earned during a Plan Year by an
Executive Officer.

 

2.14  “INDIVIDUAL AWARD OPPORTUNITY” means the various levels of incentive award
compensation which an Executive Officer may earn under the Plan including Target
Incentive Awards, as established by the Committee pursuant to Section 5.

 

2.15  “PLAN YEAR” means the Company’s fiscal year.

 

2.16  “RETIREMENT” means termination from active employment with the Company and
its Subsidiaries (a) at or after age 55 and with at least ten (10) years of
service with the Company and its Subsidiaries, or (b) at or after age 65.

 

2.17  “SUBSIDIARY” means any corporation in which ABC, or a Subsidiary of ABC,
owns fifty percent (50%) or more of the total combined voting power of all
classes of stock.

 

2.18  “TARGET INCENTIVE AWARD” means the award that may be paid to an Executive
Officer when “targeted” performance results, as established by the Committee,
are attained.

 

SECTION 3. ADMINISTRATION

 

3.1  THE COMMITTEE. The Compensation Committee of the Board shall initially
administer the Plan. Subject to the terms of this Plan, the Board may appoint a
successor Committee to administer the Plan. The members of the Committee shall
be appointed by, serve at the discretion of, and must be independent members of
the Board.

 

3.2  AUTHORITY OF THE COMMITTEE. Subject to the provisions herein, the Committee
shall have full power to certify after the end of each Plan Year the Employees
who qualify as Executive Officers; determine the size and types of performance
measurements and goals, Individual Award Opportunities and Target Incentive
Awards; determine the terms and conditions of Individual Award Opportunities in
a manner consistent with the Plan; construe and interpret the Plan and any
agreement or instrument entered into under the Plan; establish, amend, or waive
rules and regulations for the Plan’s administration; and amend the terms and
conditions of any outstanding Individual Award Opportunities to the extent such

 

--------------------------------------------------------------------------------


 

terms and conditions are within the sole discretion of the Committee as provided
in Section 11 herein. Further, the Committee shall make all other determinations
that may be necessary for the administration of the Plan. To the extent
permitted by Section 162(m) and its regulations, the Committee may, from
time-to-time, delegate some or all of its authority hereunder.

 

3.3  DECISIONS BINDING. All determinations and decisions of the Committee in the
administration of the Plan, including questions of construction and
interpretation, shall be final, binding, and conclusive upon all parties.

 

SECTION 4. ELIGIBILITY AND PARTICIPATION

 

Each Employee who is an Executive Officer shall be eligible and shall
participate in the Plan for each Plan Year in which he is an Executive Officer.
No later than ninety (90) days after the end of each Plan Year, the Committee
shall identify and certify each Employee who is an Executive Officer for the
Plan Year just ended.

 

SECTION 5. AWARD DETERMINATION

 

5.1  PERFORMANCE MEASURES AND PERFORMANCE GOALS. No later than ninety (90) days
after the beginning of each Plan Year, the Committee shall select performance
measures and shall establish in writing performance goals for that Plan Year.
Except as provided in Section 5.7 herein, performance measures which may serve
as determinants of Executive Officers’ Individual Award Opportunities shall be
limited to the Company’s pretax income, net income, earnings per share,
revenues, expenses, return on assets, return on equity, return on capital
employed, return on investment, net profit margin, operating profit margin,
operating cash flow, total shareholder return, capitalization, liquidity,
results of customer satisfaction surveys and safety or productivity improvement.
Performance goals may be determined solely by reference to the performance of
ABC, a Subsidiary, or a division or unit of either of the foregoing, or based
upon comparisons of any of the performance measures relative to other companies.
For each Plan Year, the Committee may establish ranges of attainment of the
performance goals which will correspond to various levels of Individual Award
Opportunities. Each range may include levels of performance above and below the
one hundred percent (100%) performance level at which a greater or lesser
percent of the Target Incentive Award may be earned.

 

In establishing or adjusting a performance goal, the Committee may exclude the
impact of any of the following events or occurrences which the Committee
determines should appropriately be excluded: (a) any amounts accrued by the
Company or its Subsidiaries pursuant to management bonus plans or cash profit
sharing plans and related employer payroll taxes for the fiscal year; (b) any
discretionary or matching contributions made to the savings and deferred
profit-sharing plan or deferred compensation plan for the fiscal year; (c) asset
write-downs, (d) litigation, claims, judgments or settlements, (e) the effect of
changes in tax law or other such laws or regulations affecting reported results,
(f) accruals for reorganization and restructuring programs, (g) any
extraordinary, unusual or nonrecurring items as described in Accounting
Principles Board (“APB”) Opinion No. 30, (h) any change in accounting principle
as defined in APB No. 20 and (i) any loss from a discontinued operation as
described in Financial Accounting Standards No. 144.

 

Notwithstanding any other provision of this Plan, and only to the extent it
would not eliminate the ability of the Individual Award Opportunities held by
Executive Officers to qualify for the “performance based compensation” exception
under Code Section 162(m), in the event of any change in corporate
capitalization, such as a stock split, or a corporate transaction, such as any
merger, consolidation, separation, spin-off, or other distribution of stock or
property of the Company, any reorganization (whether or not such reorganization
comes within the definition of such term in Code Section 368), or any partial or
complete liquidation of the Company, such adjustment may be made in the
Individual Award Opportunities and/or the performance measures or performance
goals related to then-current performance periods, as

 

--------------------------------------------------------------------------------


 

may be determined to be appropriate and equitable by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights.

 

5.2  INDIVIDUAL AWARD OPPORTUNITIES. No later than ninety (90) days after the
beginning of each Plan Year, the Committee shall establish, in
writing, Individual Award Opportunities which correspond to various levels of
achievement of the pre-established performance goals. The established Individual
Award Opportunities may vary in relation to the job classification of each
Participant or among Participants in the same job classification and be
established as a function of each Executive Officer’s Base Salary or such other
criteria as the Committee may select. In the event an Executive Officer changes
job levels during a Plan Year, the Participant’s Individual Award Opportunity
may be adjusted to reflect the amount of time at each job level during the Plan
Year.

 

5.3  COMPUTATION OF FINAL AWARDS. Each Executive Officer’s Final Award shall be
based on: (a) the Executive Officer’s Target Incentive Award; (b) the potential
Final Awards corresponding to various levels of achievement of the
pre-established performance goals, as established by the Committee; and
(c) Company or Subsidiary performance in relation to the pre-established
performance goals.

 

5.4  FINAL AWARD LIMIT. The Committee may establish guidelines governing the
maximum Final Awards that may be earned by Executive Officers (either in the
aggregate, by Employee class, or among individual Executive Officers) in each
Plan Year. The guidelines may be expressed as a percentage of companywide goals
of financial measures, or such other measures as the Committee shall from time
to time determine; provided, however, that the maximum payout with respect to a
Final Award payable to any one Executive Officer in connection with performance
in any one Plan Year shall not exceed $2,000,000.

 

5.5  NO MID-YEAR CHANGE IN AWARD OPPORTUNITIES. Except as provided in Sections
5.1 and 5.7 herein, each Executive Officer’s Final Award shall be based
exclusively on the Individual Award Opportunity levels established by the
Committee pursuant to Section 5.2 above.

 

5.6  NONADJUSTMENT AND CERTIFICATION OF PERFORMANCE GOALS. Except as provided in
Sections 5.1 and 5.7, performance goals shall not be changed following their
establishment, and Executive Officers shall not receive any payout under this
Plan when the minimum performance goals are not met or exceeded. Following the
completion of each Plan Year, if the performance goals were met, the Committee
shall certify in writing prior to payment of Final Awards that the corresponding
performance goals for such Plan Year were satisfied.

 

5.7  POSSIBLE MODIFICATIONS. If, on the advice of the Company’s counsel, the
Committee determines that Code Section 162(m) and the regulations thereunder
will not adversely affect the deductibility for federal income tax purposes of
any amount paid under the Plan by permitting greater discretion and/or
flexibility with respect to performance measures, performance goals, or
Individual Award Opportunities granted to Executive Officers, then the Committee
may, in its sole discretion, apply such greater discretion and/or flexibility to
such performance measures, performance goals or Individual Award Opportunities
as is consistent with such advice and the terms of this Plan. In addition, in
the event that changes are made to Code Section 162(m) or the regulations
thereunder to permit greater flexibility with respect to any Individual Award
Opportunities under the Plan, the Committee may exercise such greater
flexibility consistent with the terms of the Plan and to the extent of such
changes.

 

SECTION 6. PAYMENT OF FINAL AWARDS

 

6.1  FORM AND TIMING OF PAYMENT. Unless a deferral election is made by an
Executive Officer pursuant to Section 6.2 herein, or deferral of all or a
portion of an Executive Officer’s Final Award is required by Section 6.3, each
Executive Officer’s Final Award shall be earned and paid in cash, in one lump
sum, as soon as the Final Award’s calculation is completed and the written
certification of the

 

--------------------------------------------------------------------------------


 

Committee in Section 5.6 hereof has been issued. Except as provided in
Section 7, an Executive Officer must be employed by the Company or a Subsidiary
on the date of payment to receive a Final Award.

 

6.2  VOLUNTARY DEFERRAL OF FINAL AWARD PAYOUTS. An Executive Officer may defer
receipt of some or all payments otherwise due under the Plan pursuant to the
terms of the Company’s Voluntary Savings Plan (“VSP”).

 

6.3  DEFERRAL OF FINAL AWARD PAYOUTS. In the event that all or a portion of an
Executive Officer’s Final Award is not deductible by the Company due to limits
contained in Code Section 162(m) or any successor Code Section, the Committee
shall require that payment of the nondeductible portion of such Final Award
shall be deferred until the earlier of the Executive Officer’s death,
disability, a Change in Control, or 185 days after termination of employment.
The Committee, in a manner consistent with the requirements of Code Sections
162(m) and the regulations thereunder, shall determine rates of interest on such
deferred amounts.

 

6.4  UNSECURED INTEREST. No Executive Officer or any other party claiming an
interest in amounts earned under the Plan shall have any interest whatsoever in
any specific asset of the Company or any Subsidiary. To the extent that any
party acquires a right to receive payments under the Plan, such right shall be
equivalent to that of an unsecured general creditor of the Company.

 

SECTION 7. TERMINATION OF EMPLOYMENT

 

7.1  TERMINATION OF EMPLOYMENT DUE TO DEATH, DISABILITY OR RETIREMENT. In the
event an Executive Officer’s employment is terminated by reason of death,
Disability, or Retirement, the Final Award is to be paid as soon as its
calculation is completed and the written certification of the Committee in
Section 5.6 hereof has been issued following the end of the Plan Year in which
employment termination occurs. In the case of an Executive Officer’s Disability,
the employment termination shall be deemed to have occurred on the date that the
Committee determines the definition of Disability to have been satisfied. An
Executive Officer must have been a Participant in the Plan during the Plan Year
for not less than the ninety (90) days prior to his Retirement.

 

7.2  TERMINATION OF EMPLOYMENT FOR OTHER REASONS. In the event an Executive
Officer’s employment is terminated for any reason other than death, Disability,
or Retirement (of which the Committee shall be the sole judge), the Executive
Officer’s opportunity to receive a Final Award shall be forfeited. The
Committee, in its sole discretion, may pay a prorated award for the portion of
the Plan Year that the Executive Officer was employed by the Company, computed
as determined by the Committee.

 

SECTION 8. RIGHTS OF PARTICIPANTS

 

8.1  EMPLOYMENT. Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Executive Officer’s or other
Employee’s employment at any time, nor confer upon any Executive Officer or
other Employee any right to continue in the employ of the Company.

 

8.2  NONTRANSFERABILITY. No right or interest of any Executive Officer or other
Employee in the Plan shall be assignable or transferable, or subject to any
lien, directly, by operation of law or otherwise, including, but not limited to,
execution, levy, garnishment, attachment, pledge, and bankruptcy.

 

SECTION 9. BENEFICIARY DESIGNATION

 

Each Executive Officer may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each designation will revoke all prior
designations by

 

--------------------------------------------------------------------------------


 

the same Executive Officer, shall be in a form prescribed by the Committee, and
will be effective only when filed by the Executive Officer in writing with the
Committee during his or her lifetime. Beneficiary designations filed with
respect to predecessor plans prior to the adoption of this Plan shall be
effective with respect to this Plan. In the absence of any such designation,
benefits remaining unpaid at the Executive Officer’s death shall be paid to the
Executive Officer’s estate.

 

SECTION 10. CHANGE IN CONTROL

 

In the event of a Change in Control, each Executive Officer shall receive a pro
rata payment of the greater of his or her Target Incentive Award or Final Award
for the Plan Year during which such Change in Control occurs. In such
circumstances, the Committee shall determine the Final Award based upon
performance during the Plan Year until the date of the Change in Control and
shall determine the Executive Officer’s base salary as of a date on or before
the Change in Control. Such proration shall be determined as a function of the
number of days within the Plan Year prior to the effective date of the Change in
Control, in relation to three hundred sixty-five (365). Such amount shall be
paid in cash to each Executive Officer as soon as the final calculation is
completed, but in any event within forty-five (45) days after the effective date
of the Change in Control.

 

Notwithstanding anything in the foregoing to the contrary, if any of the
payments provided for in this Plan, together with any other payments which
Executive Officer has the right to receive from the Company, would constitute an
“excess parachute payment” (as defined in Code Section 280G(b)(3)), the payments
pursuant to this Plan and/or other plans or agreements shall be reduced to the
largest amount and/or paid at such time as will result in no portion of such
payments being subject to the excise tax imposed by Code Section 4999.

 

SECTION 11. AMENDMENTS

 

The Committee, or the Board, may at any time and without notice, modify or
amend, in whole or in part, any or all of the provisions of the Plan, or suspend
or terminate it entirely; provided, however, that no such modification,
amendment, suspension, or termination may, without the consent of an Executive
Officer (or his or her beneficiary in the case of the death of the Executive
Officer), reduce the right of an Executive Officer to a payment or distribution
hereunder to which he or she is entitled at the time such actions are taken.
Provided, further, that certain material amendments to the Plan shall be subject
to shareholder approval pursuant to Code Section 162(m).

 

SECTION 12. MISCELLANEOUS

 

12.1  GOVERNING LAW. The Plan, and all agreements hereunder, shall be governed
by and construed in accordance with the laws of the state of Arkansas, and shall
be construed in a manner consistent with Code Section 162(m) of the Code.

 

12.2  WITHHOLDING TAXES. The Company shall have the right to deduct from all
payments under the Plan any foreign, federal, state, or local income or other
taxes required by law to be withheld with respect to such payments. Before
payment of any Final Award may be deferred under Section 6, the Company may
require that the Executive Officer pay or agree to withholding for any foreign,
federal, state or local income or other taxes which may be imposed on any amount
deferred.

 

12.3  SEVERABILITY. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

--------------------------------------------------------------------------------


 

12.4  SUCCESSORS. All obligations of the Company under the Plan shall be binding
upon and inure to the benefit of any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

12.5  SHAREHOLDER APPROVAL. No Final Award shall be paid to any Executive
Officer unless and until the material terms of the Plan have been approved by
the shareholders of the Company in accordance with Code Section 162(m).

 

12.6  APPLICABILITY OF PLAN. The provisions of this Plan shall apply only to
Executive Officers. In the event of any inconsistencies between this Plan and
the provisions of any other bonus or incentive plan that might pertain to
Executive Officers, the provisions of this Plan shall control.

 

--------------------------------------------------------------------------------